      Case 2:21-cr-00049-MHT-JTA Document 96 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )    CASE NO. 2:21-cr-49-MHT-JTA
                                             )
DAVID WEBB TUTT                              )

                                         ORDER

       Upon consideration of the defendant’s Notice of Intent to Change Plea (Doc. No.

95) filed on March 24, 2021, and for good cause, it is

       ORDERED that a change of plea hearing is set for April 8, 2021 at 4:00 p.m. to be

held by videoconference. The Clerk of Court will contact all necessary parties and

participants to make arrangements for the proceeding.

       The Clerk of Court is DIRECTED to provide a court reporter for this proceeding if

available. If the defendant is in custody, the United States Marshal or the person having

custody of the defendant shall produce the defendant for this proceeding.

       It is further

       ORDERED that the government shall email a PDF version of any plea agreement

to the court at propord_adams@almd.uscourts.gov no later than April 5, 2021 by noon.

If there is no plea agreement for this Defendant, the government shall inform the court of

this fact by sending an email to the same address and the same deadline.

       Counsel for the Defendant is DIRECTED to confer with the Defendant prior to the

proceeding set in this order and: (1) advise the Defendant about the Sentencing Guidelines,
       Case 2:21-cr-00049-MHT-JTA Document 96 Filed 03/25/21 Page 2 of 2




and the fact that, while the Sentencing Guidelines are no longer mandatory, the Guidelines

remain an important factor which the court will consider in determining a reasonable

sentence; (2) advise the Defendant that in determining a reasonable and appropriate

sentence, the court will consider the sentencing factors set forth in 18 U.S.C. 3553(a) in

addition to the Guidelines; and (3) explain to the Defendant each of those factors

specifically, including (a) the nature and circumstances of the offense and the history and

characteristics of the Defendant; (b) the need to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; (c) the need

for deterrence; (d) the need to protect the public; (e) the need to provide the defendant with

needed educational or vocational training or medical care; (f) the kinds of sentences

available; (g) the need to avoid unwanted sentencing disparities; and (h) the need to provide

restitution to victims.

       DONE this 25th day of March, 2021.


                                    /s/ Jerusha T. Adams
                                    JERUSHA T. ADAMS
                                    UNITED STATES MAGISTRATE JUDGE
